Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161353-4
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161353
                                                                    COA: 348530
                                                                    Wayne CC: 18-008949-FC
  MATTHEW JAMES LUKE,
          Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 161354
                                                                    COA: 348533
                                                                    Wayne CC: 18-008949-FC
  JAMIE LYNN STARR,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
         s1014
                                                                               Clerk